Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Cruz on 2/19/2021.
The application has been amended as follows: 
(Currently Amended) A method of controlling electronic trade execution, comprising: generating, by at least one computer processor, one or more configuration parameters based
on conditions of a trading market, wherein the one or more configuration parameters control a rate at which a price cascade is slowed,
wherein computer program instructions define a trading engine that operates in accordance with the one or more configuration parameters, and
wherein at least one of the one or more configuration parameters changes at least one of automatically during randomized times and periodically during certain predetermined times;
initializing, by the at least one computer processor, an initial interval comprising an initial upper price limit and an initial lower price limit;
monitoring, by the at least one computer processor, market information of the trading market during the initial interval;

responsive to the change, initializing, by the at least one computer processor, a second interval to prevent the price cascade, the second interval comprising a second upper price limit and a second lower price limit by adjusting the initial upper price limit and the initial lower price limit in accordance with the one or more configuration parameters;
measuring, by the at least one computer processor, a volatility of the trading market; responsive to the measuring, generating, by the at least one computer processor, one or
more new configuration parameters for controlling subsequent price cascades, said one or more new configuration parameters based on at least one of historical market data and real-time market data for one or more financial instruments; and
continually monitoring and adjusting, by the at least one computer processor, order limits to prevent a subsequent price cascade in accordance with said one or more new configuration parameters.
(Cancelled)
(Previously Presented) The method of Claim 1, wherein the one or more new configuration parameters are further based on a plurality of determined market reactions and a plurality of historical market data.
(Previously Presented) The method of Claim 1, wherein generating the one or more new configuration parameters includes selecting said one or more new configuration parameters to reduce acceptance of orders following execution of a trade.
(Previously Presented) The method of Claim 1, wherein generating the one or more new configuration parameters includes selecting said one or more new configuration parameters to reduce an impact of a market reaction following execution of a trade.
(Original) The method of Claim 1, wherein the one or more configuration parameters includes a time interval.
(Original) The method of Claim 1, wherein the one or more configuration parameters includes an order price.
(Original) The method of Claim 1, wherein the one or more configuration parameters includes a price limit hit count.
(Original) The method of Claim 1, wherein the one or more configuration parameters includes a tick reduction rate.
(Cancelled).
(Currently Amended) A system for controlling electronic trade execution, comprising: one or more computer processors; and
computer-readable storage medium storing computer program instructions,
the computer program instructions, when executed by said one or more computer processors, causing the system to:
generate one or more configuration parameters based on conditions of a trading market, wherein the one or more configuration parameters control a rate at which a price cascade is slowed; 
define a trading engine that operates in accordance with the one or more configuration parameters;
change at least one of the one or more configuration parameters at least one of automatically during randomized times and periodically during certain predetermined times;
initialize an initial interval comprising an initial upper price limit and an initial lower price limit;
monitor market information of the trading market during the initial interval; detect a change in the market information that is indicative of a price cascade;
responsive to the change, initialize a second interval to prevent the price cascade, the
second interval comprising a second upper price limit and a second lower price limit by adjusting the initial upper price limit and the initial lower price limit in accordance with the one or more configuration parameters;
measure a volatility of the trading market;
responsive to the measuring, generate one or more new configuration parameters for controlling subsequent price cascades, said one or more new configuration parameters based on at least one of historical market data and real-time market data for one or more financial instruments; and
continually monitor and adjust order limits to prevent a subsequent price cascade in accordance with said one or more new configuration parameters.
(Cancelled).
(Previously Presented) The system of Claim 11, wherein the one or more new configuration parameters are further based on a plurality of determined market reactions and a plurality of historical market data.

(Previously Presented) The system of Claim 11, wherein the system is configured to calculate the one or more new configuration parameters by selecting said one or more new configuration parameters to reduce an acceptance of orders following the execution of a trade.
 (Previously Presented) The system of Claim 11, wherein the system is configured to calculate the one or more new configuration parameters by selecting said one or more new configuration parameters to reduce an impact of a market reaction following the execution of a trade.
(Original) The system of Claim 11, wherein the one or more configuration parameters includes a time interval.
(Original) The system of Claim 11, wherein the one or more configuration parameters includes an order price.
(Original) The system of Claim 11, wherein the one or more configuration parameters includes a price limit hit count.
(Original) The system of Claim 11, wherein the one or more configuration parameters includes a tick reduction rate.
(Cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of records are Farrell et al., US Publication Number: 2008/0046356 and Renton et al., US Patent Number: 8,200,568 B2.  Farrell et al. teaches controlling markets during a stop loss.  The system monitors trading that takes place as a result of the cascading triggering of conditional orders. When an order is executed 
Renton et al. teaches an offer for a particular market is received from a market maker, at an offer price. A bid for the same instrument is received from another market maker at a bid price which is higher than or equal to offer price and the offer price is automatically increased to a price higher than the bid price.
In regard to claim 1, the closest prior arts of record when taken either individually or in combination with other prior arts do not to teach or disclose the subject matter of generating, by at least one computer processor, one or more configuration parameters based on conditions of a trading market, wherein the one or more configuration parameters control a rate at which a price cascade is slowed, wherein computer program instructions define a trading engine that operates in accordance with the one or more configuration parameters, and wherein at least one of the one or more configuration parameters changes at least one of automatically during randomized times and periodically during certain predetermined times;  initializing, by the at least one computer processor, an initial interval comprising an initial upper price limit and an initial lower price limit;  monitoring, by the at least one computer processor, market information of the trading market during the initial interval;  detecting, by the at least one computer processor, a change in the market information that is indicative of a price cascade;  responsive to the change, initializing, by the at least one computer processor, a second interval to prevent the price cascade, the second interval comprising a second upper price limit and a second lower price limit by adjusting the initial upper price limit and the initial lower price limit in accordance with the one or more configuration parameters;  measuring, by the at least one computer processor, a volatility of the trading market; responsive to the measuring, generating, by the at least one computer processor, one or more new configuration parameters for controlling subsequent price cascades, said one or more new configuration parameters based on at least one of historical market 
In regard to claim 11, the closest prior arts of record when taken either individually or in combination with other prior arts do not to teach or disclose the subject matter of generate one or more configuration parameters based on conditions of a trading market, wherein the one or more configuration parameters control a rate at which a price cascade is slowed; define a trading engine that operates in accordance with the one or more configuration parameters;  change at least one of the one or more configuration parameters at least one of automatically during randomized times and periodically during certain predetermined times;  initialize an initial interval comprising an initial upper price limit and an initial lower price limit;  monitor market information of the trading market during the initial interval; detect a change in the market information that is indicative of a price cascade;  responsive to the change, initialize a second interval to prevent the price cascade, the second interval comprising a second upper price limit and a second lower price limit by adjusting the initial upper price limit and the initial lower price limit in accordance with the one or more configuration parameters; measure a volatility of the trading market;  responsive to the measuring, generate one or more new configuration parameters for controlling subsequent price cascades, said one or more new configuration parameters based on at least one of historical market data and real-time market data for one or more financial instruments; and continually monitor and adjust order limits to prevent a subsequent price cascade in accordance with said one or more new configuration parameters.
The instant invention is both a combination of technical elements directed to computer and electronic technology. While at some level abstract the ordered combination makes it significantly more than the idea itself. Further applicant specification makes it clear that this is an invention of technology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697